OMB APPROVAL OMB Number 3235-0058 Expires April 30, 2012 Estimated average Response Hours 2.50 SEC File Number 000-55690 CUSIP Number 10 86691 02 United States Securities and Exchange Commission Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (check one) ¨ Form 10-K ¨ Form 20-F ¨ Form 11-K x Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: January 31, 2017 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: ***** PART 1 – REGISTRANT INFORMATION Mirage Energy Corporation Full Name of Registrant: N/A Former Name if Applicable: 900 Isom Rd., Ste. 306 Address of Principal Executive Office: San Antonio, TX 78216 City, State and Zip Code: PART II – RULES 12B-25(b) AND (c) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR, Form NCSR or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report on Form 10-Q, or portion there of will be filed on or before the fifth calendar day following the prescribed due day; and (c)
